                                                                                             9/24/2019
                               IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                       LYNCHBURG DIVISION

   CHERIE C. WHITEHURST,                          )
                                                  )
                  Plaintiff,                      )
                                                  )
   v.                                              )    Civil Action No.: 6:19-cv-00010
                                                  )
   BEDFORD COUNTY SCHOOL BOARD,                   )
                                                  )
   and                                            )
                                                  )
   DOUGLAS R. SCHUCH,                             )
                                                  )
                  Defendants.                     )

                                               ORDER

          This matter is before the Court on the parties' Joint Motion for Enlargement of Time for

   Expert Witness Disclosures, through which the parties' seek an enlargement of the time within

   which expert witnesses must be disclosed, consistent with the agreement of the parties.

          The Court having found good cause to do so, the parties' Motion is GRANTED.

          Plaintiff shall disclose her expert witness(es) by no later than November 25, 2019.

   Defendants shall disclose their expert witness( es) by no later than December 10, 2019.

          The Clerk of the Court is directed to send a copy of this Order to counsel of record.

          It is so ORDERED
                          JI~
          Entered thisa, day of September, 2019.




                                                 /,,~o~~-~                 s: '6,.t/ou,
                                                        United States Magistrate Judge




                                                   1


Case 6:19-cv-00010-NKM-RSB Document 23 Filed 09/24/19 Page 1 of 1 Pageid#: 258
